5"S7-/7
                                         ELECTRONIC RECORD



CCA#        09-15-00287-CR                                  OFFENSE:            Aggravated Sexual Assault

            Alan Edward Miller
STYLE:      v. The State of Texas                           PUNISHMENT:         25 years

                                                            COUNTY:             Orange


TRIAL COURT:             260th District Court                                                       MOTION
TRIAL COURT #:           D140297-R                              FOR REHEARING IS:
TRIAL COURT JUDGE:       Judge Buddie J Hahn                    DATE:
DISPOSITION:       AFFIRMED                                     JUDGE:




DATE:         05-10-17

JUSTICE:      Hollis Horton             PC     NO     S   YES

PUBLISH: ~NO                            DNP:    YES


CLK RECORD:        12-02-15                               SUPPCLKRECORD:
RPT RECORD:        11-04-15                               SUPP RPT RECORD:
STATE BR:          08-11-16                               SUPP BR:
APP BR:            05-12-16                               PROSE BR:




                                IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                    CCA#                  PD-0587-17



     htP&LLAHTS                     Petition                         Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                  DATE:

           ftgTVi^                                                   JUDGE:

DATE:         jJVlS&hf&K Z^Z&J                                       SIGNED:                         PC:

JUDGE:         KM                                                    PUBLISH:                       DNP:




                   MOTION FOR REHEARING IN                           MOTION FOR STAY OF MANDATE IS:

CCA IS:.                   ON                                                                  ON

JUDGE:                                                               JUDGE: